DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Emily Catharine Peyser on 12/16/2020.

The application has been amended as follows: 
Claim 1, line 6: the word “to” have been deleted.
Claim 1, line 15: article “the” before the word “openings” have been deleted.
Claim 1, line 16: article “the” before the word “openings” have been deleted.
Claim 1, line 17: the word “open” have been deleted.
Claim 1, line 25: the phrase -- of the carriage assembly -- has been inserted after “first end”.
Claim 13, line 14: article “the” before the word “openings” have been deleted.
Claim 13, line 15: article “the” before the word “openings” have been deleted.
Claim 13, line 16: the word “open” have been deleted.
Claim 13, line 25: article “the” before the limitation “longitudinal axis” has been deleted and replaced with -- a --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the recitations “a single stage tower … wherein each of the first and second track portions is manufactured as a single continuous extruded structure … wherein a portion of the single continuous structure of each of the first and second track portions defines the at least first and second adjacent channels of the respective first and second track portions … wherein the first and second track portions are arranged such that the openings to both of the at least first and second channels of the first track portion face the openings to both of the at least first and second open channels of the second track portion” ; in addition to the rest of the limitations of claims 1 and 13 respectively reads over the prior art. To clarify, the recitation that the tower is a single stage tower meaning that the tower lift the platform assembly along one single travel range along the tower; that is: the tower does not have multiple stages as in a telescoping track system such as the ones taught by references Deguerry (4619346) and Kraemer (5645142).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634